DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cooper et al. (20130015298). Regarding claims 1-5, Cooper discloses a computer-implemented method for determining a position of an unmonitored switch in a railway, the method comprising: capturing an image of one or more portions associated with the unmonitored switch; generating switch position data based on the image of one or more portions associated with the unmonitored switch; and updating a switch position record for the unmonitored switch with the switch position data (see paras. 26-37, 50, and Table 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cooper et al. (20130015298) in view of Brand et al. (20100163687). Cooper discloses the switch management system set forth above, but does not disclose the mobile device. However, Brand does disclose the mobile device (numeral 42). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the handheld device disclosed in Brand to provide a teaching in view of Cooper. The motivation for doing so would have been so a person could see on mobile device the images of the switch.
Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/Jason C Smith/               Primary Examiner, Art Unit 3617